Citation Nr: 1136198	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, also claimed as polymyalgia.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right clavicle fracture.  

5.  Entitlement to an initial evaluation in excess of 30 percent for hydradenitis suppurative.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant and P.L.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to January 2002.  For Department of Veterans Affairs (VA) rating purposes, it has been determined that for the period from July 1982 to March 1, 1995, the Veteran was discharged under conditions other than dishonorable under the conditional discharge criteria and is eligible for all VA benefits resulting from this period of service.  

VA has also found that the Veteran is not entitled to VA benefits for the period from March 2, 1995 to January 17, 2002, other than excepted insurance rights.  The Veteran was also found to not be entitled to health care benefits under 38 U.S.C.A. Chapter 17, for any disability determined to be service-connected for this period.  The Veteran received a bad conduct discharge for this period of service.  

The Veteran appeared at a hearing before a local hearing officer at the RO in August 2006 and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in September 2008.  

These issues were initially before the Board in January 2009, when they were remanded for additional evidentiary development.  The claims are now ready to be readjudicated.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During the pendency of the appeal, an April 2011 rating decision granted a 10 percent rating for residuals, fracture right clavicle, effective January 18, 2002.  As the Veteran's request for an increased rating was not a full grant of benefits, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for fibromyalgia, also claimed as polymyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence of a nexus between the Veteran's chronic acquired psychiatric disorder, currently diagnosed as bipolar disorder II and active duty service. 

2.  The Veteran's service-connected right knee disability is manifested by pain, weakness, flexion from zero to 100 degrees and extension to zero degrees.  There was no evidence of ankylosis, instability, incoordination, stiffness or incapacitating episodes.

3.  The Veteran's service-connected right clavicle disability is not manifested by dislocation or nonunion of the clavicle or scapula, ankylosis or compensable limitation of motion, or degenerative changes in more than one joint or joint group.

4.  The Veteran's hydradenitis suppurative involves less than 5 percent of the entire body surface and zero percent of exposed areas, does not involve visible or palpable tissue loss, and does not involve gross distortion or asymmetry of any two features or paired set of features or with four characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disorder, bipolar disorder II, was incurred as a result of the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial disability evaluation in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5299-5260 (2010).

3.  The criteria for an initial disability evaluation in excess of 10 percent for residuals of right clavicle fracture are not met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5203-5014 (2010).

4.  The criteria for an initial disability evaluation in excess of 30 percent for hydradenitis suppurative have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7819-7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim in September 2002.  He received notice regarding the increased rating claim and notice compliant with Dingess in a May 2006 letter.  Based on the foregoing, no further development is required with respect to the duty to notify.  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings and the examinations are adequate.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.





Service Connection 

      Pertinent Law and Regulations
      
The term Veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under honorable conditions is binding on the VA as to the character of discharge. 
38 C.F.R. § 3.12(a) (2010).

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2010). Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial. 38 C.F.R. § 3.12(c)(2) (2010); 
38 U.S.C.A. § 5303 (West 2002 & Supp. 2010).  The Board has discussed above that only the Veteran's first period of service merits compensation in the form of service connection, as he received a dishonorable discharge for his second period of service.  

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as psychoses, service-connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107. 

      Analysis 

		Acquired Psychological Disorder 

The Veteran asserts that he became depressed in service and is entitled to service connection for an acquired psychological disorder.  Current treatment records show diagnoses of bipolar disorder.  

A review of the Veteran's service treatment records shows that the Veteran first reported to a psychiatrist in 1985.  The Veteran was seen in 1995 at Fort Bragg for depression and was treated in 1997 and provided Prozac.  The Veteran was seen for depression in Korea in 1998 after he became suicidal.  April 1999 treatment records show the Veteran was admitted to a psychiatric hospital.  The night before his admission the Veteran's wife talked to him about divorce and the Veteran had put a knife to his neck.  In May 1999 the Veteran was discharged with an Axis I diagnosis of adjustment disorder, mixed with disturbance of emotions and conduct.  December 1999 records show that the Veteran was given a Sanity Board Evaluation because he attempted to murder his wife.  In June 1999 he became unsettled due to his failing marriage and purchased a handgun.  He had not initially intended to involve his children, however, after they began screaming he bound their hands and duct taped their mouths.  The evaluator noted that the Veteran developed polyarthralgias in 1993, which along with his marital problems contributed to his depressive disorder.  The evaluator opined that at the time of the criminal conduct, the Veteran did not have a severe mental disease or defect and was able to appreciate the nature of his conduct.  The Veteran underwent psychological testing and a clinical psychologist found the Veteran to have a personality disorder, not otherwise specified, with a pattern of dependency and inability to modulate his emotions, resulting in explosive anger.  

The Veteran received a VA examination in September 2002.  The examiner noted that the Veteran did not experience psychoses as a child.  The Veteran reported that in the military he saw a psychiatrist for the first time in 1985.  He reported being suicidal and homicidal as a result of his daughter's death.  The examiner laid out an accurate picture of the Veteran's psychiatric episodes in service.  In 2002 the Veteran was hospitalized for suicidal ideation.  The examiner stated, "It does appear that his major depression, after interviewing the Veteran and reviewing his record, is service-connected." 

The Veteran was afforded a VA examination in April 2009 and the Veteran's claims file was reviewed.  The examiner stated that the Veteran's current acquired psychiatric disorder is due to the death of his daughter when she was two years old.  The examiner noted a progressive increase in the intensity of the Veteran's mood swings with an inability to deal with stressors.  

The Veteran's treatment records show diagnoses of depression and bipolar disorder, type II.  

A medical opinion clarification was requested in May 2011 and the examiner reviewed the claims file in June 2011.  The examiner stated it was as least as likely as not that the Veteran's mental condition of bipolar affective disorder II most likely started and progressed during his military service from the period of 1982 to 1995.  The examiner stated that the Veteran's mental condition appears to have followed a natural progression and is not likely due to one event in service, as suggested by the VA examiner of April 2009.  The examiner stated that bipolar disorder has an average onset age of 20 years old and the mental condition can consist of a series of episodes or symptoms that are recurrent and may occur just before or after an episode of major depressive disorder and may be interspersed with periods of fully functional behavior and effect.  The service treatment records noted episodes of difficulties with depression during the Veteran's service from 1982 to 1995.  The examiner noted that the Veteran is currently being treated for bipolar disorder.  

The Veteran's friend from service, P.F.L., stated that he knew the Veteran in 1981 when his daughter died of kidney failure.  He stated that the Veteran's emotional state was fragile and when he returned to Fort Bragg he was concerned about how to face being back in a place where he experienced painful memories.

After a careful review of the record the Board has determined that service connection for an acquired psychiatric disorder is warranted.  The Veteran's service treatment records display repeated complaints of depression and the Veteran's behavior in service was noted to be clearly erratic, including his attempt on his wife's life.  His current medical records show diagnoses of depression and bipolar disorder.  All of the VA examiners have attributed the Veteran's psychiatric disorders to service.  The September 2002 examiner stated that the Veteran's depression should be service-connected.  The April 2009 examiner stated that the Veteran's current acquired psychiatric disorder is due to the death of his daughter while the Veteran was in service and noted a progressive increase in the intensity of the Veteran's mood swings.  The June 2011 examiner opined that the Veteran's bipolar disorder as least as likely as not started during the period of service from 1982 to 1995.  He stated that the Veteran's mental condition of bipolar affective disorder II most likely started and progressed during his first period of military service.  The examiner emphasized that the Veteran's mental condition appears to have followed a natural progression and is not likely due to one event in service, as suggested by the VA examiner of April 2009.  

While the examiners may disagree as to whether one incident caused the Veteran's psychiatric disorder or whether the bipolar disorder took a natural progression during service, all have indicated that the Veteran's psychiatric disorder began in service.  The most recent examiner indicated that it was as least as likely as not that the current psychiatric disorder had its onset during the period of service from 1982 to 1995.  The Board notes at this juncture that where an approximate balance of positive and negative evidence exists in favor or against the claim, the benefit-of-the doubt is given to the veteran.  38 C.F.R. § 3.102.  Therefore, based on the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder, to include bipolar disorder II, is granted.

Increased Rating Claims 

      Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). 

As previously noted, in January 2004, the RO granted service connection for a right knee disability, a right clavicle feature, and hydradenitis suppurative.  Because the Veteran appealed the RO's determination at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).


Analysis 

      Right Knee
      
By way of history, the Veteran retired in 2001 due to medical problems.  The Veteran asserts that he is entitled to an initial increased rating for his service-connected right knee disability.  The Veteran's right knee disability is rated 10 percent under Diagnostic Codes 5299-5260.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5024 pertains to tenosynovitis. 38 C.F.R. § 4.71a. This Diagnostic Code provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  Id.

Limitation of motion for the knees is rated under Diagnostic Code 5260, concerning limitation of leg flexion.  A 10 percent evaluation is warranted where the evidence demonstrates flexion limited to 45 degrees.  A 20 percent evaluation is warranted where the evidence shows flexion limited to 30 degrees and a 30 percent evaluation is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a non-compensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Also for consideration, is Diagnostic Code 5257 which provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In a precedent opinion, VA's General Counsel concluded that a veteran who has arthritis and instability in the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

General Counsel has held that if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a separate rating may only be assigned when there is arthritis and limitation of motion and/or painful motion.  Therefore, consideration must be given to whether separate ratings are warranted to reflect disability manifested by instability and subluxation as well as disability manifested by limitation of motion and/or painful motion or limitation of motion and/or painful motion on its own.  

The words "slight," "moderate" and "severe" as used in the various codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran was afforded a VA examination in September 2002.  The examiner objectively noted that the Veteran's stability was within normal limits.  There was no evidence of ankylosis.  The Veteran had right knee flexion to 130 degrees.  The examiner reported that he was limited by pain and lack of endurance.   

September 2006 medical records show the Veteran was seen for leg pain and numbness in the lateral hip.  His right knee had flexion from zero to 140 degrees with crepitation and was stable to varus and valgus stress.  The examiner advised the Veteran that the problems with his hip and leg are related to the way he walks due to his knee. 

The Veteran received right knee surgery in March 2007.  The postoperative diagnosis was torn medial meniscus of the right knee.  Minimal joint effusion was noted.   Post recovery records in March show some decreased skin sensation and no effusion or heat.  The Veteran had flexion from zero to 100 degrees with crepitation.  

The Board notes that the RO assigned a temporary total evaluation due to treatment requiring convalescence from March 6, 2007 to May April 30, 2007, due to the Veteran's surgery.  

The Veteran was afforded a VA examination in April 2009 and the examiner had the opportunity to review the case file.  The Veteran reported pain in his knees with less mobility.  He reported weakness after prolonged standing up or walking.  The Veteran was not using a cane nor was he taking any medications.  The examiner noted no instability, incoordination, stiffness or incapacitating episodes.  There was evidence of pain and weakness.   The Veteran was able to stand for 15-30 minutes and he walk 1/4 of a mile.  The Veteran had flexion from zero to 130 degrees.  The examiner noted that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was evidence of crepitus.  The examiner did not find any evidence of ankylosis.  There was also no evidence of fracture or dislocation.  The examiner concluded that the Veteran has mild residual symptoms related to the partial medial meniscectomy of the right knee.  November 2009 treatment records show the Veteran reporting that his joint pain was a 5.5/10. 
 
The evidence of record demonstrates that the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  Based on the objective findings noted above, the Veteran does not meet or even approach the criteria for the next higher 20 percent evaluation under either Diagnostic Code 5260 or 5261, as his flexion has not been limited to 30 degrees and his extension has not been limited to 15 degrees.  In so concluding, the Board has considered the Veteran's complaints of pain.  However, without a showing of additional functional limitation resulting from such pain, a higher evaluation is not warranted on DeLuca principles.  Here the objective findings upon VA examination clearly note that there was no additional limitation of motion on repetitive movement that would warrant a 20 percent evaluation.  The April 2007 examiner also noted that the Veteran has "mild" residual symptoms related to his partial medial meniscectomy of the right knee.  

The Board will next address whether the Veteran warrants a separate rating under Diagnostic Code 5257 for instability or subluxation.  The evidence of record shows that at the April 2009 VA examination, the examiner noted no instability or subluxation.  The rest of the medical evidence is absent for any evidence of instability or subluxation.  Therefore, a separate rating under Diagnostic Code 5257 is not warranted.  

The Board has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's right knee disability, but finds that no higher rating is assignable as Diagnostic Code 5256 requires ankylosis and Diagnostic Code 5258 requires dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, clearly not present in this case.  While the Veteran exhibited minimal joint effusion in March 2007, there was no evidence of dislocated semilunar cartilage.  

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the Veteran's right knee disability warranted an increased rating.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In this regard, the Board has taken note of the Veteran's assertion that he has chronic pain in his right knee with activity and weakness.  However, the objective findings from the VA examination and medical records show only mildly restricted range of motion.  Furthermore, while the September 2002 examiner noted pain and lack of endurance, there was no objective evidence of any additional limitation of motion due to pain, lack of endurance, fatigability, incoordination, or weakness.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed right knee disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiners were specifically evaluating the right knee disability in order to judge the effects of pain, repetitive motion, etc, in order to ascertain if there is additional limitation of motion and the examiners addressed the Veteran's symptoms.  As discussed above, there were no findings of additional limitation of motion due to those factors.  

In conclusion, the evidence of record does not support an evaluation in excess of 10 percent for the Veteran's service-connected right knee disability.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


      Right Clavicle Fracture

The Veteran is seeking an initial disability rating in excess of 10 percent for service-connected residuals of right clavicle fracture.  The record reflects that the Veteran fractured his clavicle in 1984 while playing sports in service.  Service connection for residuals of right distal clavicle fracture was awarded effective January 2002, and an initial non-compensable rating was assigned.  The rating was increased to 10 percent, effective January 2002.  The Veteran contends that his symptoms warrant a higher rating.  His right clavicle fracture is service-connected at 10 percent pursuant to Diagnostic Code 5203-5014.

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27.  Thus, the hyphenated diagnostic code in this case reveals that Diagnostic Code 5203 is assigned for impairment of the clavicle as the service-connected disease and Diagnostic Code 5014 is assigned for osteomalacia.

Diagnostic Code 5203 provides that in cases of clavicular or scapular impairment, where either the major or minor arm is involved, a 20 percent rating is warranted for dislocation of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement shall also be assigned a 20 percent rating.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation. Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.27a, Diagnostic Code 5203 (2010).  

Pursuant to Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2010). Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees. See 38 C.F.R. § 4.71, Plate I.

The Veteran was afforded a VA examination in September 2002.  The examiner noted full range of motion in the all of the Veteran's joints. 

The Veteran was afforded a VA examination in April 2009 and the examiner had the opportunity to review the Veteran's claims file.  The examiner found no joint tenderness.  The Veteran had flexion, abduction, internal and external rotation to 90 degrees.  The examiner noted that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The Veteran reported occasional popping in the clavicle area, occasional numbness and a tingling sensation of his right arm.  The examiner noted no evidence of inflammation or osteomyelitis.  There was evidence of pain.   The examiner opined that there was no residual disability regarding the right clavicle or right shoulder.  There was no evidence of weakened movement, excess, fatigability, incoordination or objective evidence of pain of the right shoulder.  

In light of the foregoing, the Board finds that the Veteran's right clavicle disability has not approximated the rating criteria for a 20 percent disability rating.  There is no evidence that the Veteran's clavicle or scapula was dislocated or that there was a nonunion of the joint with loose motion.  See 38 C.F.R. § 4.27a, Diagnostic Code 5203 (2010).  There is also no evidence of compensable limitation of range of motion.  The April 2009 examination revealed that the Veteran had internal and external rotation to 90 degrees, which is full range of motion according to 38 C.F.R. §4.71, Plate I.    

As for other potentially applicable diagnostic codes, the record does not contain evidence of an impairment of the humerus, limitation of arm motion to shoulder level, or ankylosis of the shoulder. 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202.  Thus, he is not entitled to an initial increased evaluation in excess of 10 percent, and his appeal is denied.

Additionally, the Board has specifically considered the guidance of DeLuca to determine whether an increased evaluation may be warranted.  While recognizing that the Veteran has subjective complaints of pain, there is no clinical evidence indicating a finding of additional functional loss due to pain, weakness, excess fatigability, or incoordination, beyond that which was objectively shown in the examinations.  Therefore, an increased evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.

While the Board has considered whether staged ratings are warranted in this case, the factual findings do not show distinct time periods where the Veteran's claimed disability exhibited symptoms that would warrant different ratings.  See Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed right clavicle disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiners were specifically evaluating the right clavicle disability in order to judge the effects of pain, repetitive motion, etc, in order to ascertain if there is additional limitation of motion or nonunion of the clavicle and the examiners addressed the Veteran's symptoms.  As discussed above, there were no findings of additional limitation of motion due to those factors.  

In conclusion, the evidence of record does not support an evaluation in excess of 10 percent for the Veteran's service-connected right clavicle disability.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Hydradenitis Suppurative 

The Veteran asserts that the 30 percent rating for his hydradenitis suppurative does not accurately reflect the severity of the disability.  By way of history the Veteran began developing recurrent abscesses in service on his groin, earlobes and buttocks.  

The Veteran's hydradenitis suppurative is evaluated under the criteria found at 
38 C.F.R § 4.118.  The disability is rated as 30 percent under Diagnostic Codes 7819-7800.  As discussed above, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27.  Thus, the hyphenated diagnostic code in this case reveals that Diagnostic Code 7819 is assigned for benign skin neoplasms as the service-connected disease and Diagnostic Code 7800 is assigned for disfigurement of the head, face, or neck as the residual condition.

Diagnostic Codes 7800-7805 were amended in October 2008, however as the Veteran's claim was received in June 2004 and the amendments apply to claims received by VA on or after October 23, 2008, the criteria prior to October 23, 2008 is applicable.

Prior to the regulatory revisions that became effective August 30, 2002, Diagnostic Code 7806 provided criteria for the evaluation of eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to August 30, 2002). Under this version of Diagnostic Code 7806, a condition manifest by exfoliation, exudation or itching, if involving an exposed surface or extensive area is rated as 10 percent disabling.  A 30 percent rating requires exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or exceptionally repugnant.  

Other relevant Diagnostic Codes to be considered are 7800 and 7801.  Diagnostic Code 7800 rated disfiguring scars of the head, face or neck and provided a 30 percent rating for severe disfigurement, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent rating was afforded for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 2002). Diagnostic Code 7801 rated scars and third degree burns.   A 30 percent rating was afforded for area or areas exceeding one-half square foot (0.05 sq. m.) and a 40 percent rating was afforded for area or areas exceeding 1 square foot (0.1 sq. m.).  Ratings for widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, would be separately rated and combined.  38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to August 30, 2002).

The Board notes that Diagnostic Codes 7802-7804 provided ratings of 10 percent and would not afford the Veteran a higher rating.   Diagnostic Code 7805 was rated based on limitation of function. 

With respect to the new criteria effective from August 30, 2002, Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.

Diagnostic Codes 7801, 7802, 7803 and 7804 provide maximum ratings of 10 percent and therefore, would not provide the Veteran with a higher rating.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  Diagnostic Code 7806 provides for a maximum 60 percent rating when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 38 C.F.R. § 4.118.

The Board notes that as the Veteran is currently in receipt of a 30 percent rating, only two Diagnostic Codes would afford the Veteran a higher rating, Diagnostic Code 7806 prior to August 20, 2002 and Diagnostic Code 7806 in effect as of August 30, 2002.

The Board also notes the Veteran cannot be rated separately for both lesions and scars under different Diagnostic Codes, as both manifestations result from the same disability.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one- quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

The Veteran was afforded a VA examination in October 2002 and the examiner had the opportunity to review the Veteran's claims file.  The examiner noted that the Veteran had no active lesions on his ear lobes.  His lower extremities had post inflammatory hyperpigmentation and small scars secondary to incision and drainage of multiple abscesses.  The examiner also noted a 1x2 cm scar from a recent lesion on his right hip.   He also noted a resolving erythematous nodule on the right buttock, measuring about 1.5 cm.  The examiner also noted residuals of seborrheic dermatitis of the face.  He also noted that the hydradenitis suppurative is a chronic condition and the Veteran will have intermittent abscesses which will require antibiotic treatment and incision and drainage.  

The Veteran was afforded a VA examination in May 2007 and the examiner had the opportunity to review the Veteran's claims file.  The Veteran reported that his groin and thigh area are affected and sometimes his bilateral ears.  He usually requires antibiotics at least twice a year and has gotten an incision with drainage every year and antibiotics at least twice a year.  The examiner noted that the Veteran's condition is intermittent and is manifested by abscess formation which is tender and sometimes a fever.  The Veteran does not require a corticosteroid or an immunosuppressive.   The examiner noted postinflammatory hyperpigmentation, especially noted on the right lateral thigh area due to drainage of an abscess.  The Veteran also had a small tender abscess between his groin area and the anal opening, which was non draining and non erythematous.  The examiner noted that the total body area affected by less than five percent and the percent of exposed area of the body was zero percent.  

In August 2009 the Veteran presented with boils on his groin and right thigh.  He reported that he had the boils for the past 6 months and they were the size of a quarter and a nickel.  They drained yellow white pus.  November 2009 records show a sebaceous cyst.  In November 2010 the Veteran presented with complaints of chronic drainage from an area on his perineum.  The Veteran was provided with a trial of antibiotic therapy.  In June 2010 the Veteran presented for an acute exacerbation on his buttocks.    

May 2011 treatment records show a past history of chronic hidradenitis.  

A review of the entire record shows that the Veteran's hidradenitis suppurative has been appropriately rated 30 percent disabling.  The Board has looked at both Diagnostic Codes prior to August 30, 2002 and effective August 20, 2002.  The Veteran did not show complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement to merit a 50 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 20, 2002).  A review of the medical records in no way show a disability picture in keeping with this description.  The Veteran's ears were affected but no other part of his face has been affected by his hidradenitis suppurative.  In addition, the October 2002 examiner noted no active lesion on the Veteran's ear lobes.  

Diagnostic Code 7806 prior to August 30, 2002 provides for a higher rating with evidence of ulceration or extensive exfoliation or crusting and nervous manifestations.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 2002).  A review of the record shows that the Veteran has abscess formation and gets an incision with drainage every year.  He also displayed nickel and quarter size boils on his groin and right thigh.  However, the Board does not find that the Veteran's condition shows any ulceration or systemic or nervous manifestations.  

With regard to Diagnostic Code 7806 effective August 30, 2002, the Board notes that less than 5 percent of the Veteran's entire body was covered and zero percent of his exposed areas were affected. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (August 30, 2002).   In addition, the May 2007 examiner noted that the Veteran does not require a corticosteroid or an immunosuppressive.  Therefore, Diagnostic Code 7806 would not afford the Veteran a higher rating, as 40 percent of the Veteran's body is not affected.

As discussed above, the other applicable Diagnostic Codes have maximum ratings of 10 percent and therefore, would not provide the Veteran with a higher rating. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed hydradenitis suppurative disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The medical examiners were specifically evaluating the portions of the Veteran's body that were exposed and the severity of the lesions and the examiners addressed the Veteran's symptoms.  

In conclusion, the evidence of record does not support an evaluation in excess of 30 percent for the Veteran's service-connected hydradenitis suppurative.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Extraschedular 
      
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's right knee, right clavicle and hidradenitis suppurative disabilities, are appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.  

Moreover, the Board has already taken into consideration pain affecting the Veteran's daily activities due to his disability and this is reflected in his 10 percent and 30 percent ratings, respectively.  The degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  The Board notes that the Veteran has been retired since 2001 and has not asserted that his service-connected disabilities affect his ability to work.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6- 96 (August 16, 1996).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, bipolar disorder II, is granted.  

Entitlement to an initial evaluation in excess of 10 percent for a right knee disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right clavicle fracture is denied.  

Entitlement to an initial evaluation in excess of 30 percent for hydradenitis suppurative is denied.  



REMAND

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317. A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

The Veteran is asserting that he is entitled to service connection for fibromyalgia.  His service personnel records reflect active duty in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317.  The Veteran asserts that his fibromyalgia began in service and that he is entitled to service connection for his disability.  Unfortunately, the medical record as it currently stands is not adequate to make a determination in regarding this issue.  

A review of the Veteran's service treatment records show that the Veteran sought treatment for multi joint pain in his shoulders and his wrist beginning in 1988.  In 1991 he complained of pain and stiffness in both hands.  In August 1995 he presented for complaints of symmetric joint pain throughout his body.  The records show that the Veteran had a history of polymyalgia.  May 2000 records show that the Veteran was in constant pain and different medications provided no relief.  He reported that his pain was not proximately due to any injury.  In June 2000 the Veteran reported multiple joint pains and the medication prescribed for the Veteran was not working.  July 2000 treatment records show that the Veteran complained of joint pain for the past six years and fibromyalgia was diagnosed.   April 2002 treatment records show polymyalgia and the Veteran was taking Celebrex.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted that the onset of the Veteran's fibromyalgia was in 1988.  The Veteran initially experienced multi-joint pains in his shoulders, elbows and wrists.  He was put on Celebrex shortly after leaving service.  The examiner indicated that the Veteran denied fevers, weight loss and loss of appetite, but indicated that he reported long standing sleep difficulties with pain, insomnia, resulting in complaint of daily fatigue.  The examiner noted mild scattered myalgia but no picture of fibromyalgia, because the Veteran does not meet the rating criteria.  The examiner stated that the Veteran has ongoing bouts of tendonitis and some degenerative low back pain but does not meet the diagnostic criteria for fibromyalgia with little discomfort at trigger points, no significant all day type fatigue that renders him incapacitated, fever or weight loss and therefore did not feel that he met the diagnosis of fibromyalgia or polymyositis, dermatomyositis or polymyalgia rheumatica.  

Diagnostic Code 5025 provides that fibromyalgia is normally manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  

The Board finds that an addendum to this medical opinion is necessary to clarify whether there is a current diagnosis of fibromyalgia.  In rendering the opinion, the examiner did not address the Veteran's complaints of sleep disturbance and did not fully explain why a finding of all day type fatigue that causes incapacitation was required for a diagnosis of fibromyalgia and/or polymyalgia.      

Accordingly, the case is REMANDED for the following action:

1.  Contact the Orlando VA Medical Center, and request that the VA examiner who conducted the Veteran's April 2009 Fibromyalgia examination (or a suitable substitute) to provide an addendum to this examination report.  The claims file must be provided to this VA examiner for his review.  The examiner must state in an addendum to the April 2009 VA fibromyalgia examination report whether there is a current diagnosis of fibromyalgia and/or polymyalgia and comment on the presence or absence of fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A complete explanation for all conclusions made must be provided.

2.  Thereafter, adjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


